Title: From Alexander Hamilton to Benjamin Stoddert, [21 August 1798]
From: Hamilton, Alexander
To: Stoddert, Benjamin



[New York, August 21, 1798]
Dear Sir

I, about a fortnight since, wrote to you on the subject of a relation of mine desirous of entering into our Navy and recommending him as a first Lieutenant; to which letter not having received an answer, I am apprehensive it may have miscarried. You will oblige me by your opinion as speedily as convenient how far there is a prospect for him. I anticipate that there may be scruples from his character of foreigner; but on full reflection I am satisfied it is possible to carry this objection too far. The young man I recommend is every way worthy—I really believe he will be an acquisition. It has occurred to me that Capt Talbot lately arrived who is to take the command of the frigate building here, though an excellent man, is not a thorough bred seaman. Such a man as Capt Hamilton would be an excellent second.

The Secry. of the ⟨Marine⟩

